      Case 7:19-cr-00522 Document 200 Filed on 07/20/20 in TXSD Page 1 of 1
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                July 20, 2020
                        UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             MCALLEN DIVISION

UNITED STATES OF AMERICA                   §
                                           §
VS.                                        § CRIMINAL ACTION NO. 7:19-CR-522-2
                                           §
JOHN F. CUELLAR                            §

                                       ORDER
       The Court considers Defendant’s July 22, 2020 sentencing hearing. In light of the

current guidelines from the Center for Disease Control and public health authorities, as

well as Hidalgo County’s Supplemental Emergency Order Related to the COVID-19

Public Health Emergency to reduce or avoid the exposure of the COVID-19 virus, the

Court hereby CANCELS said hearing. A sentencing hearing date will be provided at a

later date.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 20th day of July, 2020.



                                            ___________________________________
                                            Micaela Alvarez
                                            United States District Judge




1/1
